Citation Nr: 1131787	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  06-34 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  He received awards and decorations including the Combat Infantryman Badge and the Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 RO decision.  The appeal was remanded by the Board in January 2010 for further evidentiary development.  Such development has been completed.


FINDING OF FACT

The Veteran has indicated his satisfaction with his current 100 percent disability rating and has requested to withdraw his pending appeal for an increased disability rating for PTSD.


CONCLUSION OF LAW

The Veteran's appeal for entitlement to a disability rating in excess of 70 percent for PTSD has been withdrawn.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated above, the Board remanded this Veteran's appeal for an increased disability rating for PTSD in January 2010.  At that time, the Veteran also had an appeal pending for a total disability rating based upon individual unemployability due to service-connected disability.  The Board remanded this claim as well, pending resolution of the PTSD claim.  

Following evidentiary development, the RO granted a 70 percent disability rating for PTSD and a total disability rating based upon individual unemployability due to service-connected disability in a June 2011 decision.  Both grants were assigned effective in March 2008, reflecting the date of the Veteran's claim for the benefits.  

The RO issued a Supplemental Statement of the Case as to the remaining issue of whether a disability rating greater than 70 percent was warranted for PTSD in June 2011 and certified the appeal back to the Board in July 2011.  In June 2011, the Veteran submitted a statement indicating his satisfaction with the grants reached in the June 2011 RO decision.  However, the statement was not associated with his claims file until after the appeal had been returned to the Board.

An appellant, or his authorized representative, may withdraw an appeal to the Board by doing so in writing or during hearing testimony on the record at any time before the Board issues its final decision.  38 C.F.R. § 20.204.  When he does so, the withdrawal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  38 U.S.C.A. § 7105(d).

In this case, the Veteran has indicated his satisfaction with his current compensation and has requested that his appeal be withdrawn.

Because the Veteran has expressed a desire to terminate his appeal as to this claim, because he has done so on the record during a hearing, and because the Board had not yet promulgated an appellate decision at the time of the request for withdrawal, the legal requirements for proper withdrawal have been satisfied.  38 C.F.R. § 20.204.  Further action by the Board is not appropriate, and the appeal will be dismissed.  38 U.S.C.A. § 7105(d).



Continued on next page



ORDER

The appeal for a disability rating in excess of 70 percent for PTSD is dismissed.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


